             Case 4:21-cv-03306-HSG Document 22 Filed 08/11/21 Page 1 of 2




1    DAPEER ROSENBLIT
2    LITVAK, LLP
     William Litvak
3
     (Cal. Bar No. 90533)
4    11500 W. Olympic Blvd., Suite 550
     Los Angeles, CA 90064
5
     E: wlitvak@drllaw.com
6    T: 310-477-5575
7
     IJH Law
8    Ignacio Hiraldo, Esq.
     (pro hac vice)
9
     1200 Brickell Ave.
10   Suite 1950
     Miami, FL 33131
11
     E: IJhiraldo@IJhlaw.com
12   T: 786-496-4469
13
     Attorneys for Plaintiff and Proposed Class
14

15

16
                        UNITED STATES DISTRICT COURT
17                    NORTHERN DISTRICT OF CALIFORNIA
18                                                Case No. 4:21-CV-03306
     SHERRY MORENO, individually
19   and on behalf of all others similarly        CLASS ACTION
     situated,
20                                                NOTICE OF VOLUNTARY
                                                  DISMISSAL
21             Plaintiff,
22
     vs.
23

24
     SUNRUN, INC.,

25             Defendant.
26

27

28

                                             1
             Case 4:21-cv-03306-HSG Document 22 Filed 08/11/21 Page 2 of 2




            Plaintiff Sherry Moreno, pursuant to Federal Rule of Civil Procedure
1

2    41(a)(1)(A)(ii), hereby voluntarily dismisses the instant action.
3

4

5    Dated: August 11, 2021
6    Respectfully submitted,
7

8
      By:   /s/ Ignacio Hiraldo
9

10
      Ignacio Hiraldo, Esq.                          William Litvak (SBN 90533)
11    (pro hac vice)                                 wlitvak@drllaw.com
      IJhiraldo@Hiraldolaw.com                       DAPEER ROSENBLIT LITVAK,
12
      IJH Law                                        LLP
13    1200 Brickell Ave.                             11500 W. Olympic Blvd. Suite 550
      Suite 1950                                     Los Angeles, California 90064
14
      Miami, FL 33131                                (t) (310) 477-5575
15    E: IJhiraldo@IJhlaw.com
      T: 786-496-4469
16

17

18
      Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28

                                                 2
